DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 7/23/2021.  Claims 1, 8, 10, 11, 15, and 18 are amended and claims 1, 8, 10-15, and 18-19 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10-15, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following portions leading to indefiniteness in determining the metes and bounds of the claim:
“the controller is configured to apply a second voltage to the electrochromic component when a value of the current generated by the first photosensor is in a second current value interval”, “before the second voltage is applied to the electrochromic component no voltage is applied to the electrochromic at a current moment is not equal to a threshold value, a present voltage applied to the electrochromic component is adjusted”, and “the threshold value is, in a case where the electrochromic component is supplied with a certain voltage, a value of a current generated by the first photosensor when a light passing through the electrochromic component reaches a predetermined light intensity range”
It appears that Applicant is intending to limit the controller as having three configurations. A first configuration precedes the claimed time of adjustment process and includes (1) applying no voltage to the EC resulting in a photosensor current corresponding to no applied EC voltage and then (2) applying a second voltage resulting in a photosensor current corresponding to the second voltage.  The claim does not merely state that the controller is capable of executing the time of adjustment process, but rather the configuration occurs after the EC is supplied with the second voltage. This second of three configurations (i.e. time of adjustment process) is claimed as occurring and being optional according to the claim language.  One possible clarification would be to move the clause “after the electrochromic component is supplied with the second voltage” to within the conditional clauses of the configuration: “the controller is further configures to perform at least one time of adjustment process: if a value of a current generated by the first photosensor at a current moment is not equal to a threshold value after the electrochromic component is supplied with the second voltage …”.  This would clarify that the configuration is an unconditional feature of the claimed mirror controller even though the process is conditioned on events.
Further, language of the second configuration does not clearly define the metes and bounds of the claim on account of the use of “current moment”, “present voltage” and “threshold value”.  According to the disclosure this second configuration includes (1) determining whether the applied second voltage resulted in a third current value through the first photosensor 
Furthermore, the claim defines the “threshold value” as corresponding to “when a light passing through the electrochromic component reaches a predetermined intensity range”.  This language appears to simultaneously claim that a photosensor current is singular (i.e. “a … value”) and multiple (i.e. “range [of values]”). A person having ordinary skill in the art would understand that a photosensor current is generally a monotonic function of the light intensity impinging on the photosensor, though with some degree of granularity in sampling resolution.  In other words, a 1mW light impinging on the photosensor would be understood as generating a differentiable current from a 3mW light impinging on the photosensor unless the 2mW difference was less than the sampling resolution of the photosensor and corresponding measurement circuitry. A person having ordinary skill in the art would understand that a photosensor current value intrinsically has a “range” associated with the sampling resolution and thus a corresponding light intensity range. Applicant’s disclosure and claims appear to limit the photosensor current value as corresponding to “a predetermined light intensity range” which “is not a value of current when a light passing through the EC component reaches “a predetermined light intensity range … [which] is an anti-glare intensity range” because the anti-glare intensity range is from the perspective of a human eye which is perceiving light having traversed the EC component after the reflection.  In other words, the photosensor captured in the claim and shown as photosensor 3 in Applicant’s Fig. 3 measures a light intensity through outer lens 21, EC component 23, and inner lens 22.  In the disclosure, the anti-glare intensity would be measured by a hypothetical photosensor arranged in the front of the rear-view mirror such that light impinging from the rear of the system having twice traversed the outer lens 21 and the EC material 231 and once reflected from the transreflective surface of inner lens 22 would be sensed. The claim should clearly limit the invention such that the photosensor currents may be indications of the anti-glare intensity though they are not generated by intensities within the anti-glare range as the anti-glare range of intensities is wholly different as explained above.
See amended Fig. 3 below for a pictorial explanation of the intensity ranges and how these could be hypothetically measured.

    PNG
    media_image1.png
    360
    288
    media_image1.png
    Greyscale

Claim 15 contains analogously indefinite language directed to the same steps detailed above.

Response to Arguments
Applicant's arguments in view of Amendments to previously presented Claim 9 filed 7/23/2021 have been fully considered but they are not persuasive. New rejections are articulated above based on new grounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872